Title: From Thomas Jefferson to Henry Knox, 6 November 1793
From: Jefferson, Thomas
To: Knox, Henry



Dear Sir
Germantown Nov. 6. 1793.

As it is possible that the measures complained of by the representatives of Spain as meditated to be pursued by La Chaise and others for attempting hostilities from Kentuckey against the Spanish settlements, may require the employment of military force by the Governor of Kentucky, I have the honor to inclose you my letter to the Governor, stating the facts handed me by the Spanish gentlemen, and submit to yourself whether instructions from yourself to him may not be necessary with respect to the use of military force if necessary. My letter gives none on that subject. I have the honor to be with great esteem & respect Dear Sir Your most obedt. servt

Th: Jefferson


P.S. Be so good as to forward my letter with your own.

